Citation Nr: 1127221	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for sleep apnea.  A timely appeal was noted with respect to that decision.

A hearing on this matter was held before the undersigned Veterans Law Judge on March 22, 2011.  A copy of the hearing transcript has been associated with the file.
 
Correspondence received in September 2009 can be construed as a claim of service connection for a cardiovascular disorder and thalessemia major.  These matters are referred back to the RO for appropriate disposition.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, sleep apnea had its clinical onset during service.


CONCLUSION OF LAW

 Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will be discussed below, the Board finds that service connection for sleep apnea is warranted; therefore, a full discussion of whether VA met these duties is not needed.  It is important to note, however, that the RO provided notice with respect to the initial disability rating and effective date elements of the claims in June 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran, who has been diagnosed with sleep apnea, asserts that the disorder had its clinical onset during service.  He has described a feeling of choking during sleep, which would eventually wake him.  The Veteran's wife corroborated these episodes, stating that she would often have to wake the Veteran in order for him to regain normal breathing patterns during sleep, and that he would wake with a choking or gasping sensation.  Both the Veteran and his wife attributed the Veteran's excessive daytime fatigue as a result of these episodes.

A February 2007 service treatment record indicates that the Veteran and his wife reported "symptoms of gasping for air intermittently at night while asleep and occasional episodes of apnea while sleeping...this has been an ongoing problem [but] over the last year has become more frequent."  The Veteran was diagnosed with sleep apnea and referred for a sleep study.  A March 2007 service treatment record documents a report by the Veteran that he had attempted to schedule the sleep study but was refused for unknown reasons.  

The Veteran received a pre-discharge examination in March 2007.  There is no mention of sleep apnea or sleep-related complaints on the examination report.  

A sleep study was accomplished in April 2008, after the Veteran's discharge from active service.  Sleep apnea was diagnosed following the sleep study and the Veteran was prescribed a CPAP unit for use during sleep.

The Veteran received a VA respiratory disease examination in July 2008.  The claims folder was not made available to the examiner; however, the Veteran's statements concerning clinical onset of sleep apnea during service were noted.  The examiner diagnosed sleep apnea, but did not provide an opinion as to its etiology.

In reviewing the evidence of record, there is evidence both for and against the Veteran's claim.  The Veteran received a provisional diagnosis of sleep apnea during service, but was unable to accomplish a sleep study before he was discharged.  On a pre-discharge examination in March 2007, the Veteran did not report sleep apnea or any sleep-related complaints.  However, sleep apnea was formally diagnosed after a sleep study in April 2008, less than a year after the Veteran's discharge from active service.  A July 2008 VA examination diagnosed sleep apnea, but did not provide an opinion as to its etiology; therefore, it has no probative value here.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Veteran and his wife are also competent to report episodes of sleep disturbances, and their descriptions of these episodes are consistent with the diagnosis of sleep apnea in February 2007, prior to the Veteran's discharge from active duty, when both the Veteran and his wife reported episodes of choking and gasping during sleep and excessive daytime fatigue.  Resolving all doubt in the Veteran's favor, the Board finds that his sleep apnea is associated with his period of active duty.


ORDER

Service connection for sleep apnea is granted.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


